DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. This application is a continuation of application number 16/148,695, which was issued as a patent. This action is in response to application filed on 5/29/2020 and preliminary amendments filed by the applicant on 2/22/2022 following an interview with the examiner.  Claims 1-20 are currently pending and are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement for allowance: 

The prior art of record most closely resembling Applicant’s claimed invention are Srinivasan et al (US 2009/01575221), Taira et al (US 2010/0070343), Basak et al (US 2010/0198735), Yano et al (US 2003/0105728), Takaoka (US 2003/0065532) Pollack (US 2010/0088158), and Sheinson et al (US 2004/0172266).
	None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 8 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 

Claims 1-20 have been found eligible under 35 U.S.C. 101, based on the claims utilizing a specific multivariate binning data structure (similar to Enfish decision), that increases the speed/efficiency of processing functions of the invention (i.e., improvement to 

Note that a Double Patenting rejection is avoided with the terminal disclaimer filed and approved on 2/25/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624